DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-2933 to Suzuki (hereinafter Suzuki).
Regarding independent claim 1, Suzuki discloses a high-frequency magnetic field generating device (Figs. 5 and 6, loop gap resonator, at para. 0020), comprising:
a plate coil (cylindrical large loop 6 and/or cylindrical small loop 7, at para. 00200; and 
a high-frequency power supply that generates microwave current that flows in the plate coil (microwave having a predetermined frequency is applied through the coupling loop 10 to the loops or an electromagnetic field is applied to the loop gap resonator, at para. 0020); 
wherein (a) one edge line part in a top end side (top of loop 6 and/or 7) and (b) one edge line part in a bottom end side (bottom of loop 6 and/or 7) among four edge line parts of the plate coil (either of loops have various edges) act as two coils arranged with a predetermined gap in parallel with each other (either small or large loops act as two coils arranged with a predetermined gap) , the two coils (a) in between which electron spin resonance material is arranged (sample 9 is introduced into loops 6 and/or 7) or (b) arranged at one side from electron spin resonance material (sample 9 is arranged at one side of loops).
Illustrated below are Figs. 5 and 6, marked and annotated for the convenience of the applicant.

    PNG
    media_image1.png
    827
    1134
    media_image1.png
    Greyscale

Regarding claim 5, Suzuki discloses wherein the plate coil comprises a circular part (Fig. 6, large and small loops comprise a circular part), and a penetrating hole formed in the circular part (hole is in circular part in which sample 9 is disposed); and the penetrating hole is formed such that a light beam with which the electron spin resonance material is irradiated passes through the penetrating hole (Suzuki discloses a loop gap resonator which is used in an electron spin resonance (ESR) device, at para. 0001, therefore the penetrating hole is formed such that a light beam with which the electron spin resonance material is irradiated passes through the penetrating hole).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of US 2013/0134979 to McDougall et al. (hereinafter McDougall) (cited in IDS dated Jan-7-2021).
Regarding claim 2, Suzuki fails to disclose a circuit board, wherein a longitudinal direction of a cross section of the plate coil is perpendicular to the circuit board.  
In the same field of endeavor, McDougall discloses a circuit board (Fig. 6C, circuit board 645, at para. 0027), , wherein a longitudinal direction of a cross section of the plate coil is perpendicular to the circuit board (longitudinal direction of cross section of coil 650 is perpendicular to the circuit board 645, at para. 0027).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki as taught by McDougall.  This would have been done so that a single amplifier can deliver uniform currents to each coil in a transmit array, as taught by McDougall at para. 0008.
Regarding claim 3, Suzuki fails to disclose a circuit board and a penetrating hole in the circuit board, wherein the plate coil is arranged in the penetrating hole.
In the same field of endeavor, McDougall discloses a circuit board and a penetrating hole in the circuit board (Fig. 6B, circuit board 620 and hole 625, at para. 0026), wherein the plate coil is arranged in the penetrating hole (coil array 600 is arranged in hole 625, at para. 0026).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki as taught by McDougall.  This would have been done to place a sample to be imaged within the center of the hole, as taught by McDougall at para. 0026.
Regarding claim 4, Suzuki fails to disclose a transmission line part connected to the two coils, that sets a current distribution so as to locate the two coils at positions other than a node of a stationary wave.  
In the same field of endeavor, McDougall discloses a transmission line part connected to the two coils that sets a current distribution so as to locate the two coils at positions other than a node of a stationary wave (Figs. 6B and 6C, transmission line 140 is connected to coils 630 and 650, at para. 0026 and 0027).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki as taught by McDougall.  This would have been done so that a single amplifier can deliver uniform currents to each coil in a transmit array, as taught by McDougall at para. 0008.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:                                                         
Regarding dependent claim 6, the prior art of record fails to teach or suggest wherein the plate coil comprises a circular part, and two penetrating holes formed in the circular part; and the two penetrating holes are formed such that a light beam with which the electron spin resonance material is irradiated enters from one of the two penetrating holes, and the light beam exits through the other of the two penetrating holes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 10,677,953 to Stetson disclosa system for magnetic detection including a magneto-optical defect center material including at least one magneto-optical defect center that emits an optical signal when excited by an excitation light; a radio frequency (RF) exciter system configured to provide RF excitation to the magneto-optical defect center material; an optical light source configured to direct the excitation light to the magneto-optical defect center material; and an optical detector configured to receive the optical signal emitted by the magneto-optical defect center material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858